     Case 1:19-cv-00025-SPB-RAL Document 4-3 Filed 02/06/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF PENNSYLVANIA
                            PITTSBURGH DIVISION

SCOTT ROSENHOOVER,                         §      Docket No. 1:19-cv-00025-RAL
individually and on behalf                 §
of all others similarly situated,          §
                                           §
        Plaintiffs,                        §
                                           §
v.                                         §      JURY TRIAL DEMANDED
                                           §
PRO OIL & GAS SERVICES, LLC                §      CLASS/COLLECTIVE ACTION
                                           §
        Defendant.                         §      PURSUANT TO 29 U.S.C. § 216(b)/
                                           §      FED. R. CIV. P. 23


                                       ORDER

        Having heard and considered Plaintiffs’ Motion for Admission Pro Hac Vice for

William R. Liles, the Court is of the opinion that the Motion is hereby GRANTED.



IT IS SO ORDERED ON ________________ .



                                           __________________________
                                           UNITED STATES DISTRICT JUDGE
